Case 1:19-cr-10040-JDB Document 156 Filed 03/25/20 Page 1 of 2                       PageID 2470



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,


Vs.                                                           Cr. No.: 1:19-cr-10040-JDB


JEFFREY W. YOUNG, Jr.,
     Defendant.


                                      NOTICE OF FILING


        COMES NOW the Defendant, Jeffrey W. Young, Jr., by and through his attorney of

record, Claiborne H. Ferguson, and files this Notice of Filing to include the four affidavits that

were previously sent to the Court and parties, and that were referenced in the hearing on todays

date.



                                                                   The
                                                      CLAIBORNE  FERGUSON
                                                               Law Firm, P.A.
                                                      294 Washington Avenue
                                                      Memphis, Tennessee 38103
                                                      (901) 529-6400
                                                      claiborne101@yahoo.com



                                                      /s/ Claiborne H. Ferguson
                                                      CLAIBORNE H. FERGUSON (20457)
                                                      Attorney for Defendant
Case 1:19-cr-10040-JDB Document 156 Filed 03/25/20 Page 2 of 2                     PageID 2471




                                 CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that a true and exact copy of the foregoing document
has been served upon all concerned parties, via the Court’s electronic filing system, this the 25th
day of March 2020.



                                                     s/Claiborne H. Ferguson
                                                     CLAIBORNE H. FERGUSON
